Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 103-Withdrawn
The rejection of claims 1-2, 5-7 and 13-15 under 35 U.S.C. 103 as being unpatentable over: i) Loguercio (Digestive Diseases and Sciences, 2007, 52, 2387-2395, cited in the previous Office action); and ii) Shimamura (Biosci. Biotechnol. Biochem. 2013, 77(7), 1455-1460, cited in the previous Office action), and in view of: i) Yan (CN101961425A, published 02/02/2011, Machine Translation, cited in the previous Office action); and ii) Yang (CN1961874A, published 05/16/2007, Machine Translation, cited in the previous Office action), is withdrawn because of the Applicants’ arguments on the grounds that the cited references fail to suggest or teach the limitation of a first particle consisting of the Pu’er tea extract coated with a mixture of the phospholipid and the silybin (see page 7 of Rema5rks filed on 09-07/2021.
Applicants’ arguments have fully considered and are found to be persuasive.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	A pharmaceutical granule of the instant invention (e.g., instant claim 1), is neither taught nor fairly suggested by any teachings in the prior art. The closet prior art, Loguercio (Digestive Diseases and Sciences, 2007, 52, 2387-2395, cited in the previous Office action), teaches a pill consisting essentially of 24.87 parts by weight of silybin (94 mg/378 mg); 51.32 parts by weight of phosphatidylcholine (a phospholipid, 194 mg/378 mg); and 23.81 parts by weight of vitamin E (90 mg/378 mg). Please see page 2388, bottom of 2nd ¶ on right column. However, Loguercio does not suggest or teach: i) Pu’er tea extract in the composition; and ii) a first particle consisting 

Conclusions
Claims 1-2, 4-7, 11-15 and 21-27 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/						
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629